        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 1 of 20



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :       CRIMINAL NO. 08-8
                                             :
       v.                                    :
                                             :
ANTHONY RANDALL                              :

                               MEMORANDUM OPINION

Savage, J.                                                                 March 11, 2021

       Moving for a reduction of his sentence under the compassionate release statute,

18 U.S.C. § 3582(c)(1)(A), Anthony Randall contends that the First Step Act’s revision to

the stacking penalties in 18 U.S.C. § 924(c) reducing the penalties for successive Section

924(c) offenses warrants a reduction of his sentence. Randall argues that the significant

disparity between his sentence and the sentence he would receive today constitutes an

extraordinary and compelling reason supporting compassionate release. He also

contends that he is not a danger to the community, he has been committed to his

rehabilitation in prison, and he suffers from several mental health conditions that make

him more susceptible for severe illness or death from COVID-19.

       The government argues that a change in the law does not provide a ground for

compassionate release, contending that § 403 of the First Step Act does not apply

retroactively. It cites the provision stating that the change in the stacking penalties only

applies to defendants sentenced after the statute’s enactment. It argues that a district

court has no authority to define what constitutes an extraordinary and compelling reason

for compassionate release. It also contends that Randall is a danger to the community,

citing various disciplinary infractions he has committed while incarcerated. The




                                             1
             Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 2 of 20




government argues alternatively that we should stay this matter pending the Third

Circuit’s decision in United States v. Andrews, No. 20-2768. 1

         In 2006, Randall, then 20 years old, was arrested for a series of robberies of the

same convenience store he committed while carrying an unloaded firearm. Randall

entered a guilty plea to two counts of carrying a firearm during a crime of violence under

Section 924(c) and six counts for Hobbs Act robbery. Upon application of the stacking

penalties under Section 924(c) in place at the time of his sentencing, Randall was

sentenced to seven years on the first Section 924(c) count and a consecutive twenty-five

years on the second Section 924(c) count, for a total of thirty-two years. His expected

release date is December 9, 2035. Under the current Section 924(c) statutory scheme,

he would receive a sentence of fourteen years. He has already served almost fourteen

years.

         After considering the circumstances of the case, including the significant disparity

between the sentence Randall received and the sentence he would receive if sentenced

today in light of the First Step Act, we conclude that Randall has presented an

extraordinary and compelling reason warranting a sentence reduction. We also find that

he is not a danger to the community. Therefore, we shall grant his motion for a sentence

reduction.




         1The two issues in Andrews are whether district courts have the authority to identify other
extraordinary and compelling reasons supporting a sentence reduction; and whether the First Step Act’s
change to the stacking penalties in Section 924(c) constitutes an extraordinary and compelling reason.


                                                  2
           Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 3 of 20




                           The Compassionate Release Statute

                             The Historical Statutory Framework

       A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

       Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific

extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances.

       Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides a reduction may be warranted by an “extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it delegated the Bureau

of Prisons (“BOP”) Director to define what other reasons qualified under subdivision 1(D).

Id.

       In exercising its delegated authority, the BOP issued Program Statement 5050.49

setting forth its criteria for compassionate release. 2 The Program Statement included


       2 U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.49 (Aug. 12,
2013), available at https://www.bop.gov/policy/progstat/5050 049 CN-1.pdf.


                                                3
            Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 4 of 20




criteria for granting requests based on medical, age and family circumstances. It also

listed factors to be considered for all requests. 3 After passage of the First Step Act (FSA),

the BOP amended the Program Statement outlining the circumstances that it deemed

may justify relief. 4 However, those circumstances were limited to the same bases

identified by the Sentencing Commission – medical, age and family circumstances.

Significantly, despite having been given the authority to do so, the BOP has not identified

what other reasons may support compassionate release.

        Until Congress amended the compassionate release statute in the FSA, the BOP

had the exclusive authority to move for a sentence reduction. 5 With that authority came

the sole responsibility for determining what reasons other than medical condition, age,

and family circumstances qualified as extraordinary and compelling. If the BOP did not

consider a defendant’s reason extraordinary and compelling and did not file a motion, the

defendant had no recourse to the courts. 6 Consequently, there was no way to discern




        3  Id. at 3-10. Similar to the Section 3553(a) factors, these factors include the nature and
circumstances of the offense, the defendant’s criminal history, comments from victims, unresolved
detainers, supervised release violations, institutional adjustments, disciplinary infractions, the defendant’s
personal history derived from the Pre-Sentence Report, the length of the defendant’s sentence and the
amount of time served, the defendant’s current age, the defendant’s age at the time of the offense and
sentencing, any release plans and whether release minimizes the severity of the offense. Id. at 10.

         4 U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.50 (Jan. 17,

2019), available at https://www.bop.gov/policy/progstat/5050 050 EN.pdf. These changes include
requiring inmates be informed of the availability and process for sentence reductions, modifications to the
definition of “terminally ill,” requiring notice and assistance for terminally ill inmates, requiring requests for
terminally ill inmates be processed within fourteen days, requiring notice and assistance for debilitated
offenders and specifying that inmates may file motions directly in court after exhausting administrative
remedies or 30 days from the receipt of the request by the warden. Id. at 3.

        5 “How the First Step Act Changed Federal Compassionate Release,” Compassionate Release: A

Project by Brandon Sample, Attorney at Law (2020), https://compassionaterelease.com/first-step-act-
compassionate-release/.

        6   Id.



                                                        4
             Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 5 of 20




what reason, other than the enumerated ones, constituted an extraordinary and

compelling reason.

        The process changed when Congress passed the FSA in December 2018.

Congress displaced the BOP as the exclusive gatekeeper of motions for sentence

reductions. Now, a defendant, after exhausting administrative remedies, may move for a

reduction under 18 U.S.C. § 3582(c)(1)(A).

        Congress changed the process in reaction to the BOP’s inconsistent and

infrequent use of the compassionate release mechanism. The BOP had filed few

motions. 7 From 1984 to 2013, the BOP filed only approximately 24 motions annually. 8

From 2013 to 2017, of the 5,400 applications for compassionate release, the BOP

approved only six percent. 9 During that period, 266 people who had requested

compassionate release died while awaiting the BOP’s determination to file motions on

their behalf. 10 The Inspector General’s report finding that the BOP rarely moved for

compassionate release under its own policies led the Sentencing Commission to amend

its policy to encourage the BOP to use the mechanism more frequently. See “§ 1B1.13

(Policy Statement) – Compassionate Release,” U.S. Sentencing Commission (2016),

https://www.ussc.gov/sites/default/files/elearning/2016-guideline-amendments/story

content/external files/Comp%20Release.pdf (announcing the broadening of eligibility


        7United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“The First Step Act was passed
against the backdrop of documented infrequency with which the [BOP] filed motions for a sentence
reduction on behalf of defendants.”).

       8 Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)).

        9   “How the First Step Act Changed Federal Compassionate Release,” supra note 5.

        10   Id.



                                                    5
            Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 6 of 20




criteria for compassionate release to expand the pool of candidates). A defendant himself

may now move for a sentence reduction after exhausting administrative remedies. 18

U.S.C. § 3582(c)(1)(A).

       To exhaust administrative remedies, a defendant must first present his request for

compassionate release to the warden. After 30 days of submitting the request, the

defendant may move for compassionate release in the district court if the warden has

denied the request or has not acted. Id.; United States v. Raia, 954 F.3d 594, 595-96 (3d

Cir. 2020).

       Randall has properly exhausted administrative remedies. He filed a written request

with the warden on August 11, 2020. 11 More than 30 days have passed since the warden

received Randall’s request. 12 Therefore, we may now consider the motion.

       The threshold issue is whether the change to the Section 924(c) stacking penalties

is an extraordinary and compelling reason for reducing the defendant’s sentence. Neither

the Sentencing Commission nor the BOP has determined that it is. Indeed, as we

previously noted, they have not identified any “other reasons” that qualify for a sentence

reduction. Thus, the question is whether, absent such a determination, a court may decide

what is an extraordinary and compelling reason for compassionate release.

       The Third Circuit has not ruled on this issue. 13 The Second, Fourth, Sixth and

Seventh Circuits have, holding that district courts have discretion to determine what

constitutes an “extraordinary and compelling” reason justifying compassionate release.




       11   Def.’s Mot. for Sent. Red. Ex. A (ECF No. 85).
       12   Def.’s Mot. for Sent. Red. Ex. B.

       13   It is pending appeal in Andrews and is scheduled for submission to the panel on March 16, 2021.


                                                     6
          Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 7 of 20




U.S. v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020); U.S. v. McCoy, 981 F.3d 271, 281 (4th

Cir. 2020); U.S. v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020); U.S. v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020). They reason that until the Sentencing Commission updates

the policy statements to reflect the FSA’s changes, there is no applicable policy statement

for prisoner-initiated motions for compassionate release. No circuit has held otherwise.

        The Sentencing Commission, for lack of a quorum, 14 has not updated Sentencing

Guideline Section 1B1.13, its commentary or application notes. The outdated guideline

does not take into account that the BOP is no longer the gatekeeper to the courts and the

sole determiner of what “other reasons” are extraordinary and compelling. The

Sentencing Commission itself recognizes that its policy statement and commentary are

outdated in light of the FSA’s changes. See “Compassionate Release,” The First Step Act

of 2018: One Year of Implementation, United States Sentencing Commission, at 47

(August 2020), www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/ 2020/20200831 First-Step-Report.pdf. As the Commission acknowledges,

“[t]he statutory changes made by the First Step Act did not make any changes to the

Guidelines Manual, nor did the Act provide emergency amendment authority to the

Commission. Thus, the policy statement at § 1B1.13 does not reflect the First Step Act’s

changes.” Id.

        It was not unreasonable for the Sentencing Commission to delegate the authority

to the BOP to define what was an extraordinary and compelling reason to the BOP




         14 The Sentencing Commission is currently unable to update Section 1B1.13 or its commentary

because it lacks the necessary quorum. “ESP Insider Express Special Edition: First Step Act,” United States
Sentencing Commission, Office of Education & Sentencing Practice at 5 (February 2019),
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special FIRST-STEP-Act.pdf.



                                                    7
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 8 of 20




because it was the gatekeeper. The Commission had no need to issue a policy statement

explicating other reasons for granting motions because courts had no real role in deciding

what was a qualifying reason.

      Now, the courts have the power to grant motions without the BOP’s moving or

approving them. To permit the BOP to define what reasons qualify for compassionate

release would essentially give it a gatekeeping role, one that Congress took from it.

      Given that the BOP is no longer the gatekeeper, it cannot set the policy for

compassionate release. It makes no sense to have the BOP determine what is an

extraordinary and compelling reason for reduction when it no longer exclusively controls

the process. It cannot make the rules. The Sentencing Commission policy statement is

premised on a process that Congress has replaced. The Commission, for reasons not of

its making, has not issued a new policy statement taking into account the change to the

process entrusting the courts with the power to grant sentence reductions upon a

defendant’s motion without the BOP’s input.

      The statute provides that a reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). There is

no longer any policy statement that applies because Congress changed the process,

significantly diminishing the role of the BOP in it. There is no reason for the Sentencing

Commission, when it eventually has a quorum, to delegate authority to the BOP to decide

what “other reasons” qualify as extraordinary and compelling.

      Not to implement these changes now would frustrate the will of Congress, which

intended that compassionate release be used more often and on a broader scope. See

First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), entitled




                                            8
             Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 9 of 20




“Increasing the Use and Transparency of Compassionate Release.” 15 Legislative history

supports this conclusion. Senator Cardin explained: “[T]he bill expands compassionate

release under the Second Chance Act and expedites compassionate release

applications.” 164 Cong. Rec. 192, at S7314, 2018 WL 6350790 (Dec. 5, 2018). See also

164 Cong. Rec. 201, at H10362 (Dec. 20, 2018) (statement of Rep. Nadler) (“The prison

reform provisions of this bill also include a number of very positive changes, such as . . .

improving application of compassionate release”).

        To continue relying on BOP criteria and allowing the BOP to establish the grounds

for a sentence reduction under Section 3582(c)(1)(A) would be inconsistent with the

amended statute. It would allow the BOP to continue exercising a gatekeeping role by

defining or limiting the grounds for compassionate release. Likewise, the Sentencing

Commission’s outdated guideline and commentary is inconsistent with the letter and the

spirit of the current compassionate release statute. 16 On the other hand, a court

determining what constitutes a qualifying extraordinary and compelling reason is not

inconsistent with any policy statement issued by the Sentencing Commission. There is

no applicable policy statement to the contrary. Thus, we conclude that a court has the

authority and responsibility to determine what is an extraordinary and compelling reason

for a sentence reduction under Section 3582(c)(1)(A).


        15   The title and preamble of an act can provide insight into its meaning. See A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts § 34, at 218 (2012) (Preambles “set forth the assumed facts
and the purposes that the majority of the enacting legislature . . . had in mind, and these can shed light on
the meaning of the operative provisions that follow”); Almendarez-Torres v. United States, 523 U.S. 224,
234 (1998) (quoting Trainmen v. Baltimore & Ohio R. Co., 331 U.S. 519, 528–529 (1947)) (“We also note
that ‘the title of a statute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about
the meaning of a statute.”); I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189 (1991) (“[T]he
title of a statute or section can aid in resolving an ambiguity in the legislation’s text.”).

        16 The Guidelines Manual Commentary is authoritative unless it violates a federal statute or is
inconsistent with the guideline. United States v. Stinson, 508 U.S. 36, 38 (1993).


                                                         9
         Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 10 of 20




                           Is Section 924(c)’s Stacking Amendment an
                              Extraordinary and Compelling Reason?

        We now consider whether the disparate treatment of a defendant sentenced before

and one sentenced after the FSA changed the Section 924(c) stacking penalties

constitutes an extraordinary and compelling reason warranting a sentence reduction.

        District courts are divided on the issue. Some have held they have no power to

consider the question. 17 Other courts, including one circuit, have held that the FSA’s

change to the stacking provision alone is a ground to grant compassionate release. See,

e.g., McCoy, 981 F.3d at 286 (“[W]e find that the district courts permissibly treated as

‘extraordinary and compelling reasons’ for compassionate release the severity of the

defendants’ § 924(c) sentences and the extent of the disparity between the defendants’

sentences and those provided for under the First Step Act.”). 18 Still others have concluded

that the effect of the stacking change alone is not a sufficient basis for Section 3582 relief;

but, in combination with other factors, it may be. See, e.g., United States v. Adeyemi, 470

F. Supp. 3d 489, 518 (E.D. Pa. 2020) (“We may consider whether a change in sentencing

law, particularly ‘in combination with’ other factors, constitutes an extraordinary and

compelling reason for release.”). 19


        17 See, e.g., United States v. Lynn, No. 89-72, 2019 WL 3805349, at *3-4 (S.D. Ala. Aug. 13, 2019);

United States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019); United States v. Willingham,
2019 WL 6733028, at *2 (S.D. Ga. 2019)).

        18  See also United States v. McPherson, 454 F. Supp. 3d 1049, 1053 (W.D. Wash. 2020)
(“[Defendant’s] sentence was 15 years beyond what is now deemed a fair penalty by our law, and he has
already served 26 years of that now clearly unfair sentence. It is extraordinary that a civilized society can
allow this to happen to someone who, by all accounts, has long since learned his lesson.”); Redd, 444 F.
Supp. 3d at 727; United States v. Haynes, 456 F. Supp. 3d 496, 516 (E.D.N.Y. 2020). See also Brooker,
976 F.3d at 238 (“[T]he sentencing court’s statements about the injustice of [the defendant’s] lengthy
sentence might perhaps weigh in favor of a sentence reduction.”).
        19 See also United States v. Pollard, No. 10-633-1, 2020 WL 4674126, at *7 (E.D. Pa. Aug. 12,
2020) (holding “the dramatic difference in the sentence Pollard would face if charged today” under Section
924(c), his lack of criminal history and evidence of rehabilitation warrant a sentence reduction) (citations


                                                    10
         Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 11 of 20




        We hold that when taken into consideration with the Section 3553(a) factors in the

particular case, the disparity in sentences resulting from the FSA’s amendment of the

Section 924(c) stacking provision alone may constitute an extraordinary and compelling

reason under Section 3582. We also conclude that a condition, such as health, age or

family circumstances, which itself does not rise to the level of extraordinary and

compelling, when considered in combination with the disparity between the sentence the

defendant received and the sentence he would have received under the FSA, may

warrant a sentence reduction.

        The Sentencing Commission was created to provide, among other goals, fairness

in sentencing and to avoid “unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar conduct . . . .” 28 U.S.C. §

991(b)(1)(B). See also Koon v. United States, 518 U.S. 81, 113 (1996). The Section 3582

compassionate release procedure and safeguards can achieve these goals, especially

given the Sentencing Commission’s inability to act.

        Randall was sentenced under a statutory scheme that Congress has since found

to be too severe and punitive. In the House, Representative Nadler stated the FSA stops

“the unfair ‘stacking’ of mandatory sentencing enhancements for certain repeat firearms

offenders. Although we must do far more to address the injustice of mandatory minimum

sentences and other policies that lead to mass incarceration, these changes recognize

the fundamental unfairness of a system that imposes lengthy imprisonment that is not



omitted); United States v. Harris, No. 97-399-1, 2020 WL 7861325, at *12 (E.D. Pa. Dec. 31, 2020) (“[W]hile
the First Step Act’s change to section 924(c) does not constitute an extraordinary and compelling reason
on its own, Congress did not intend to categorically preclude courts from considering sentencing disparities
created by the amendment to section 924(c) altogether”); United States v. Marks, 455 F. Supp. 3d 17, 36
(W.D.N.Y. Apr. 20, 2020) (considering the First Step Act’s changes in sentencing laws in combination with
the defendant’s rehabilitation as extraordinary and compelling reasons).


                                                    11
          Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 12 of 20




based on the facts and circumstances of each offender and each case.” 164 Cong. Rec.

201, at H10362 (Dec. 20, 2018). In the Senate, Senator Cardin explained the First Step

Act “eliminates the so-called stacking provision in the U.S. Code, which helps ensure that

sentencing enhancements for repeat offenses apply only to true repeat offenders. The

legislation clarifies that sentencing enhancements cannot unfairly be ‘stacked,’ for

example, by applying to conduct within the same indictment.” 164 Cong. Rec. 200, at

S7314. Senator Wyden described the FSA as “a groundbreaking step toward long

overdue criminal justice reform in our country. Too many people have unnecessarily spent

decades behind bars for nonviolent offenses or because of disproportionately harsh

mandatory minimum sentences.” 164 Cong. Rec. 200, at S7917 (Dec. 19, 2018).

Furthermore, when Congress passed the original compassionate release statute in 1984,

it explicitly contemplated that changes to sentencing laws may be appropriate to consider

for a sentence reduction:

         The Committee believes that there may be unusual cases in which an
         eventual reduction in the length of a term of imprisonment is justified by
         changed circumstances. These would include . . . cases in which other
         extraordinary and compelling circumstances justify a reduction of an
         unusually long sentence, and some cases in which the sentencing
         guidelines for the offense of which the defender was convicted have been
         later amended to provide a shorter term of imprisonment.

S. Rep. 98-225, 55-56, 1984 U.S.C.C.A.N. 3182, 3238-39 (Aug. 4, 1983).

         A defendant sentenced today for the same number of Section 924(c) offenses

could be released before a defendant sentenced ten or fifteen years ago. See “Limiting

Section 924(c) ‘Stacking,’” The First Step Act of 2018: One Year of Implementation,

United       States     Sentencing      Commission,      at     34     (August        2020),

www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/




                                            12
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 13 of 20




2020/20200831 First-Step-Report.pdf. For example, a defendant sentenced in 2011 to

two counts under Section 924(c) would receive a minimum sentence of 30 years

imprisonment. Id. He would not be released until 2041. A defendant sentenced today on

the same counts would receive a minimum of 10 years imprisonment. Id. He would be

released in 2031. Not only would the defendant sentenced today receive 20 years less

than the defendant sentenced pre-FSA, he would be released ten years sooner.

      No one can dispute that such a result is absurd. Congress could hardly have

intended such a result. See Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.2d

199, 210 (3d Cir. 2008) (quoting Public Citizen v. U.S. Dept. of Justice, 491 U.S. 440, 454

(1989)) (when interpreting a statute, courts must “avoid constructions that produce odd

or absurd results or that are inconsistent with common sense.”) (internal quotations

omitted). See also 2A N. Singer, Sutherland Statutes and Statutory Construction § 45:12,

at 92 (6th ed. 2000).

      At the same time that the FSA significantly lowered the Section 924(c) stacking

penalties, it did not make the change retroactive. Of course, one could argue that had

Congress wanted the amendment to be applied retroactively, it would have explicitly done

so. However, there is a reasonable explanation why it did not. It intended that in each

case, the courts should determine whether an individual defendant was entitled to the

benefit of the new sentencing scheme.

      Congress chose not to implement a categorical approach automatically granting a

reduction for defendants sentenced prior to the FSA. Had it done so, there would have

been no Section 3553(a) and “danger to the community” analyses to determine whether

the defendant merited a sentence reduction and would not endanger the safety of the




                                            13
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 14 of 20




community. Defendants would have been released without any vetting. Congress was

aware of the compassionate release statute when it declined to adopt the change to

Section 924(c) retroactively. Mindful that the compassionate release statute provided for

such an individual assessment, it left it to the courts to determine on a case-by-case basis

whether a reduction based in part on the sentence disparity created by the FSA is justified.

See Erlenbaugh v. United States, 409 U.S. 239, 244 (1972) (“[T]he principle that

individual sections of a single statute should be construed together . . . necessarily

assumes that whenever Congress passes a new statute, it acts aware of all previous

statutes on the same subject”) (citations omitted); United States v. Ressam, 553 U.S.

272, 274 (2008) (reading § 844(h) in conjunction with § 924(c) to conclude the word

“during” denotes a temporal link between the carrying of explosives and the commission

of a felony); United States v. Stokes, 858 F. Supp. 434, 443 (D.N.J. 1994) (“Congress is

presumed to have known of the existence and scope of [pre-FSA] section 924(c)” and its

interaction with the new carjacking offense enacted in section 2119, which falls “squarely

within [its] definition of a violent crime”); Antonin Scalia & Brian A. Garner, Reading Law:

The Interpretation of Legal Texts (2012) (“[L]aws dealing with the same subject—being in

pari materia (translated as ‘in a like manner’)—should if possible be interpreted

harmoniously”).

       Informed by the principles of absurdity and in pari materia, we conclude that a

district court can grant a sentence reduction based on a sentence disparity in an

appropriate case.

       Randall was sentenced to a total term of 384 months’ imprisonment. His sentence

was driven by the stacking of Section 924(c) convictions. When Randall was sentenced




                                            14
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 15 of 20




in 2008, the statutory minimums were seven years on the first Section 924(c) count for

possession of a firearm in furtherance of a crime of violence and a consecutive twenty-

five years on the second Section 924(c) count. He was charged with two counts under

Section 924(c), resulting in a sentence of 32 years.

      If Randall were sentenced today, his total term would be 168 months. In the FSA,

Congress amended Section 924(c), providing that the twenty-five year consecutive

sentence applied only if the defendant had a prior Section 924(c) conviction before he

committed the Section 924(c) offense for which he was sentenced. In other words,

Section 924(c)’s consecutive penalty no longer applies to multiple charges in the same

case. First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5222, § 403. Though Randall

would still receive seven years for the first Section 924(c) count, he would no longer be

subject to the mandatory twenty-five year consecutive sentence for the second Section

924(c) count. Rather, he would receive another seven year consecutive sentence for the

second Section 924(c) count, for a total of fourteen years. This significant sentence

disparity constitutes an extraordinary and compelling reason in this case.

                               Danger to the Community

      Not every defendant who presents a qualifying extraordinary and compelling

reason is entitled to relief under Section 3582(c)(1)(A). The Section 3553(a) factors may

militate against a sentence reduction. Likewise, a Section 3142(g) finding that the

defendant may present “a danger to any other person or to the community” precludes a

sentence reduction. U.S.S.G. § 1B1.13(2).

      Before granting a motion for compassionate release based on an extraordinary

and compelling reason, a court must find that the defendant “is not a danger to the safety




                                            15
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 16 of 20




of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). The applicable Section 3142(g) factors include “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the

person’s character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature

and seriousness of the danger to any person or the community that would be posed by

the person’s release.” 18 U.S.C. § 3142(g).

       The government argues that Randall presents a danger to the community due to

the nature of his offenses and his disciplinary record in prison. 20 The government

emphasizes that Randall committed nine robberies with a firearm, pointing his weapon at

police officers during his last offense. 21 It also contends that while in custody, he has

been repeatedly sanctioned with loss of good conduct time, loss of visiting privileges and

disciplinary segregations. 22

       Randall admitted his conduct and pled guilty. 23 Though he carried and used a gun

during the commission of the robberies, it was unloaded. He has one prior conviction for

possession of crack cocaine occurring a few months before his arrest for the robberies in

this case.

       Randall concedes he has had several disciplinary incidents over the course of his

fourteen years in prison. 24 All the infractions were for non-violent conduct. Given the


       20   Govt.’s Resp. at 2 (ECF No. 84).

       21   Id. at 1-2; Govt.’s Supp. Letter at 2 (ECF No. 87).

       22   Govt.’s Resp. at 3.
       23   Def.’s Mot. for Sent. Red. at 2-3.

       24   Id. at 17.


                                                      16
         Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 17 of 20




amount of time he has spent in custody, he averaged about one infraction per year. He

still has eight months’ of good conduct time. 25

        We find that Randall does not present a danger to others or the community.

                                      Section 3553(a) Factors

        Section 3582(c)(1)(A) requires a court to consider whether a sentence reduction is

warranted under the factors detailed in 18 U.S.C. § 3553(a) before granting a sentence

reduction. Section 3553(a) instructs district courts to “impose a sentence ‘sufficient, but

not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough v. United

States, 552 U.S. 85, 101 (2007) (quoting 18 U.S.C. § 3553(a)). Similar to the Section

3142(g) factors, the applicable Section 3553(a) factors include: (1) the nature and

circumstances of the offense, and the defendant’s history and characteristics; (2) the

need for the sentence to reflect the seriousness of the offense, promote respect for the

law, provide punishment, deter criminal conduct and protect the public from further crimes

by the defendant; (3) the kinds of sentences and sentencing ranges available; and (4) the

need to avoid unwarranted sentence disparities among defendants committing similar

offenses. 18 U.S.C. § 3553(a). 26

        Randall has already served fourteen years. He will serve five years of supervised

release under stringent conditions. As a convicted felon, he will face numerous collateral




        25   Govt.’s Resp. at 2.

        26 Because Section 3553(a) establishes factors for courts to consider when initially imposing a

sentence, not every factor listed applies to the compassionate release context. Rodriguez, 451 F. Supp. 3d
at 406.



                                                   17
         Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 18 of 20




consequences after release. 27 Thus, a reduced prison sentence will provide punishment

and deter future criminal conduct, and will not diminish the seriousness of his offense and

respect for the law.

       Randall has been incarcerated for most of his adult life. He struggled with

substance abuse and became a father at a young age. 28 With no idea how to provide for

his sons, he panicked, leading him to commit these offenses. 29 He has made efforts to

better himself in prison, including taking classes, maintaining employment and becoming

more involved in the lives of his two teenaged sons. 30 He has also reconnected with his

father, who is currently battling cancer. 31 If released, he will be able to spend more time

with his sons and father. Randall has also been diagnosed with post-traumatic stress

disorder, an anxiety condition, depression and agoraphobia with a panic disorder. 32 His

continued incarceration could exacerbate these conditions, weighing in favor of a

sentence reduction. See, e.g., United States v. Ozols, No. 16-692, 2020 WL 2849893, at

*2 (S.D.N.Y. June 2, 2020) (considering defendant’s history of anxiety and depression

when evaluating the Section 3553(a) factors).




         27  Collateral Consequences of Conviction Project, American Bar Association,
https://www.americanbar.org/groups/criminal justice/niccc/ (cataloging “over 45,000 federal and state
statutes and regulations that impose collateral consequences on persons convicted of crimes”).
       28   Def.’s Mot. for Sent. Red. at 17.

       29   Id.

       30   Id. at 17-18.

       31   Id. at 21.

       32   Id. at 19; Def.’s Mot. for Sent. Red. Ex. C at 18.


                                                       18
           Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 19 of 20




                                                Rehabilitation

       What has happened since a defendant was sentenced is relevant. It presents the

most up-to-date information and amplifies or supplements the history and characteristics

of the defendant. It informs the assessment of whether the defendant is deserving of any

or no reduction in his sentence. It also provides insight into whether the defendant has

been rehabilitated – an insight the sentencing court did not have. Indeed, evidence of

post-sentencing rehabilitation is “highly relevant” to the Section 3553(a) factors. Pepper

v. United States, 562 U.S. 476, 491 (2011). Hence, even though rehabilitation alone is

not a ground for release or a sentence reduction under Section 3582(c)(1)(A), see 28

U.S.C. § 994(t), it is a relevant factor bearing on the analysis.

       During his fourteen years in prison, Randall’s conduct and amenability to

rehabilitation have been revealed to prison authorities. Ironically, on consideration of a

motion under Section 3582, a court is in a better position to assess Randall’s potential for

rehabilitation than the sentencing court was fourteen years ago. Thus, we shall consider

the defendant’s rehabilitation together with other factors in the extraordinary and

compelling analysis, the danger to the community assessment, and the Section 3553(a)

factors.

       Randall has demonstrated a commitment to his rehabilitation in prison. He has

utilized his incarceration to enroll in classes on parenting, fitness and other subjects, and

had almost finalized his GED before the COVID-19 pandemic halted the program. 33 He

successfully completed a 60-hour drug rehabilitation program. 34 He has maintained


       33   Def.’s Mot. for Sent. Red. at 17.

       34   Id.



                                                     19
        Case 2:08-cr-00008-TJS Document 88 Filed 03/11/21 Page 20 of 20




positions in the chapel and kitchen, and a sewing job with UNICOR. 35 Randall’s efforts

towards self-improvement and his achievements during his fourteen years in prison

outweigh his disciplinary record and favor a sentence reduction.

                                      Conclusion

      We conclude that the substantial disparity in Randall’s sentence resulting from the

FSA amendment constitutes an extraordinary and compelling reason warranting a

sentence reduction under Section 3582. We find Randall is not a danger to the

community, and the Section 3553(a) factors support compassionate release. Therefore,

we shall grant Randall’s motion for a sentence reduction.




      35   Id.


                                          20
